DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is in response to the communication filed on October 2, 2019.  Claims 1-8 were originally received for consideration.  No preliminary amendments for the claims have been received.    This action is made NON-FINAL.

Claim Status
2.	Claims 1-8 are currently pending consideration.

Greetings from Your Examiner

3.	Dear applicant, my name is Kaveh Abrishamkar, the patent examiner assigned to process your patent application.  After reviewing this Office Action, please do not hesitate to contact me via telephone.  My telephone number is 571-272-3786.  If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours. 

Examiner Remarks
4.	This case is being examined in the “Pro Se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation.
5.	In the spirit of compact prosecution. Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend 
6.    Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121. The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response. Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.
http://www.uspto.gov/ web/ offices/pac/dapp/ opla/preognohce/formatrevamdtprac.pdf
7.	The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant's convenience, the examiner has included a link to the Form-Authorization for Interest Communication in a patent Application:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action can NEVER be submitted via email.




Claim Objections

Note:  Claim objections are generally directed to matters pertaining to format, spelling and/or grammar.

Claim 1 is objected to because of the following informalities:  In the 5th limitation the word “metadata” is written as “meta data.” Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Note:  112 2nd rejections generally pertain to the lack of clarity of the claims.  In the case of an antecedent basis rejection, an element with the word “the” before it must be referred to earlier in the claim or in a claim on which the claim is dependent.  


Claim 3 recites the limitation “the IRS Integrated Key” in the first line of the claim. There is insufficient antecedent basis for this limitation in the claim.  

Claim 5 recites the limitation “the IRS Integrated Key” in the 2nd line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  


Double Patenting

Note:  A non-statutory double patenting rejection occurs when the claims of a present application are anticpated by or rendered obvious by another patent or application.  Non-Statutory double patenting rejections can be overcome by filing a Terminal Disclaimer.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Schuh (U.S. Patent 10,482,543).


Application Claim 1
U.S. Patent 10,482,543
1. A method of generating an authentication code to validate transactional data, comprising the steps of: providing a data encryption circuit operable to operate on data and keys so as to output to a data egress circuit, an authentication code, as follows:

inputting, via a data ingress circuit, selected data sets of information contained within taxpayer forms, to the data encryption circuit, the data sets to be entered into a multi-dimensional array data structure; 






inputting, according to a predefined sequence via a data ingress circuit, primary keys to the data encryption circuit; 







generating metadata related to the input of the data sets into the data ingress circuit; based on the meta data, generating a secondary key; using the primary keys and secondary key to encrypt the data sets entered into the multi-dimensional array data structure using a Polynomial Integer Encryption (PIE) algorithm; generating by the data encryption circuit an authentication code based on the encrypted data sets; and forwarding the authentication code to the data egress circuit. 







a data ingress having a data ingress input sub-circuit and data ingress output sub-circuit; and a data encryption circuit having a data encryption input sub-circuit and data encryption output sub-circuit, the data encryption output sub-circuit, the data ingress output sub-circuit, the data encryption output being coupled to the data egress input sub-circuit; and a data egress circuit having a data egress input sub-circuit and data egress output sub-circuit, the data encryption output sub-circuit being coupled to the data egress input sub-circuit; the data encryption circuit further comprising a multi-dimension array data structure, the data encryption circuit operable to receive from the data ingress circuit in a predefined sequence, layers of data sets encoded in binary form representing personally identifiable information (PII) and primary keys and secondary keys; the data encryption circuit operable to apply selected primary keys and secondary keys against the layers of data sets in a predefined sequence, during such sequence, so as to encrypt such data and generate an authenticate code; a SENTENAL Metadata, layered within the multi-dimensional data structure, captures a day-time-group (DTG), and technical Metadata, that integrates an additional encryption algorithm, by combining the data elements with Metadata that is not reused in the application as part of a One-Time-Pad (OTP); and the data encryption circuit operable to output the authentication code to the data egress circuit; and the data egress circuit operable to format the authentication code as a series of alphanumeric characters and/or at least one symbol.


Application Claim 2
U.S. Patent 10,482,543 Claim 5
2. The method of claim 1, wherein one primary key is a taxpayer identification number, such as a Social Security Number or an Employer Identification Number (Superkey) and another primary key is a unique alphanumeric character set corresponding to a national or regional tax authority (IRS SENTENAL Key). 
5. The apparatus of claim 4, wherein the primary keys comprise at least a Superkey and IRS SENTENAL Key and the secondary key comprises at least an HER/PIE Secondary Key.


Application Claim 3
U.S. Patent 10,482,543 Claim 1
3. The method of claim 2, wherein the IRS Integrated Key is pseudo-randomly generated; using a onetime pad. 

1.  a SENTENAL Metadata, layered within the multi-dimensional data structure, captures a day-time-group (DTG), and technical Metadata, that integrates an additional encryption algorithm, by combining the data elements with Metadata that is not reused in the application as part of a One-Time-Pad (OTP); and the data encryption circuit operable to output the authentication code to the data egress circuit; and the data egress circuit operable to format the authentication code as a series of alphanumeric characters and/or at least one symbol.


Application Claim 4
U.S. Patent 10,482,543 Claim 5
4. The method of claim 2, wherein the inputs to the IRS SENTENAL Key are determined using a random operational cypher key. 

5. The apparatus of claim 4, wherein the primary keys comprise at least a Superkey and IRS SENTENAL Key and the secondary key comprises at least an HER/PIE Secondary Key.


Application Claim 5
U.S. Patent 10,482,543 Claim 7
5. The method of claim 2, further comprising the step of securely transmitting by the tax authority, the IRS Integrated Key to the tax reporting or tax paying entity for inclusion on a specified tax form; and/or to data storage of two previous IRS SENTENAL Key/Code alphanumeric characters; while applying one randomly selected IRS SENTENAL KEY/Code alphanumeric characters; in the preamble of the secure authentication transmission; and/or in subsequent year tax filing tax form(s)

7. The apparatus of claim 5, wherein the IRS SENTENAL Key comprises a series of alphanumeric characters generated by a tax authority securely transmitted by the tax authority to the tax reporting or tax paying entity for inclusion on a specific tax form.

The ‘543 Patent does not explicitly disclose the storage of two previous keys or including the keys in subsequent year tax filing forms.  However, it would have been obvious to use more the more than one key in subsequent tax forms as the tax paying entity would remain the same. 


U.S. Patent 10,482,543 Claim 1
6. The method of claim 1, further comprising the step of encoding, by a data egress circuit, the authentication code as a series of alphanumeric characters and/or at least one symbol. 


1.  the data encryption circuit operable to output the authentication code to the data egress circuit; and the data egress circuit operable to format the authentication code as a series of alphanumeric characters and/or at least one symbol.





Application Claim 7
U.S. Patent 10,482,543 Claim 2
7. The method of claim 6, wherein the at least one symbol is one selected from the group of a barcode and a QR code. 

2. The apparatus of claim 1, wherein the outputted at least one symbol is one selected from the group of barcode and QR code.


Application Claim 8
U.S. Patent 10,482,543 Claim 3
8. The method of claim 7, further comprising the step of applying or embedding the series of alphanumeric characters and/or at least one symbol on a taxpayer form or electronic document. 

3. The apparatus of claim 2, wherein a series of alphanumeric characters and/or at least one symbol is printed on a taxpayer form or embedded in taxpayer electronic document.



	Therefore, based on the above mapping, the claims are subject to an obviousness-type double patenting.  A Terminal Disclaimer is required to overcome the rejection.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAVEH ABRISHAMKAR/
03/06/2021               Primary Examiner, Art Unit 3649